DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 14 is objected to because of the following informalities: The limitation “the curved reflector” in line 13, should be “the respective curved reflector” to keep the claim language consistent and clear.  Appropriate correction is required.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10274386. Although the claims at issue are not identical, they are not patentably distinct from each other because a device with a first and second rigid structure, where one structure includes a light emitter and three or more photodetectors, the other structure includes a curved reflector is taught by both the present application and the US patent number 10274386.
In regards to claim 1, 10274386 teaches a device (claim 1, 12 and 17) comprising: a first rigid structure (claim 1, line 2); a second rigid structure elastically coupled to the first rigid structure by a spring element such that the first rigid structure is moveable in six degrees of freedom relative to the second rigid structure (claim 1, lines 3-6); a curved reflector fixed to a surface of the first rigid structure (claim 1, lines 6-7); three or more photodetectors each operable to measure an illuminance of light incident on the photodetector, wherein each of the three or more photodetectors is fixed to a surface of the second rigid structure (claim 1, lines 9-12); and a light emitter operable to project light toward the curved reflector, wherein the curved reflector reflects respective portions of the projected light onto the three or more photodetectors, wherein the light emitter and the three or more photodetectors are fixed with respect to each other, and wherein the first rigid structure is movable in six degrees of freedom with respect to the light emitter and the three or more photodetectors (claim 1, lines 13-20).
In regards to claim 2, 10274386 teaches the device of claim 1, comprising three or more curved reflectors fixed to the surface of the first rigid structure (claim 5).
In regards to claim 3, 10274386 teaches the device of claim 1, wherein the first rigid structure is composed of substantially nonreflective material (claim 7).
In regards to claim 4, 10274386 teaches the device of claim 1, wherein the second rigid structure is a printed circuit board (claim 8).
In regards to claim 5, 10274386 teaches the device of claim 1, wherein the three or more photodetectors and the light emitter are substantially coplanar (claim 9).
In regards to claim 6, 10274386 teaches the device of claim 1, further comprising: a fourth photodetector operable to measure a calibration illuminance indicative of a luminance of the light emitter, wherein the calibration illuminance is not affected by a position of the first rigid structure relative to the second rigid structure (claim 10).
In regards to claim 7, 10274386 teaches a robotic system (claims 1, 12 and 17) comprising a sensor located within the robotic system (claim 17, lines 2-3, claim 1 and 3), the sensor comprising: a first rigid structure (claim 17, line 4, claim 1); a second rigid structure elastically coupled to the first rigid structure by a spring element such that the first rigid structure is moveable in six degrees of freedom relative to the second rigid structure (claim 17, lines 5-8, claim 1); a curved reflector fixed to a surface of the first rigid structure (claim 17, line 9-10, claim 1); three or more photodetectors each operable to measure an illuminance of light incident on the photodetector, wherein each of the three or more photodetectors is fixed to a surface of the second rigid structure (claim 17, lines 11-19, claim 1); and a light emitter operable to project light toward the curved reflector, wherein the curved reflector reflects respective portions of the projected light onto the three or more photodetectors, wherein the light emitter and the three or more photodetectors are fixed with respect to each other, and wherein the first rigid structure is movable in six degrees of freedom with respect to the light emitter and the three or more photodetectors (claim 17, lines 20-25, claim 1).
In regards to claim 8, 10274386 teaches the robotic system of claim 7, wherein the sensor comprises three curved reflectors spaced out on the surface of the first rigid structure (claim 5).
In regards to claim 9, 10274386 teaches the robotic system of claim 7, further comprising a robotic arm, wherein the robotic system is configured to control the robotic arm based on force information from the sensor (claim 17, claim 3).
In regards to claim 10, 10274386 teaches the robotic system of claim 7, wherein the first rigid structure is composed of substantially nonreflective material (claim 7).
In regards to claim 11, 10274386 teaches the robotic system of claim 7, wherein the second rigid structure is a printed circuit board (claim 8).
In regards to claim 12, 10274386 teaches the robotic system of claim 7, wherein the three or more photodetectors and the light emitter are substantially coplanar (claim 9).
In regards to claim 13, 10274386 teaches the robotic system of claim 7, wherein the sensor further comprises: a fourth photodetector operable to measure a calibration illuminance indicative of a luminance of the light emitter, wherein the calibration illuminance is not affected by a position of the first rigid structure relative to the second rigid structure (claim 10).
In regards to claim 14, 10274386 teaches a device (claim 1, 12 and 17) comprising: a first rigid structure (claim 17, line 4, claim 1); a second rigid structure elastically coupled to the first rigid structure by a spring element such that the first rigid structure is movable in six degrees of freedom relative to the second rigid structure (claim 17, lines 5-8, claim 1); a plurality of curved reflectors coupled to a surface of the first rigid structure (claim 17, line 9-10, claim 1); and a plurality of optical sensor assemblies coupled to a surface of the second rigid structure, wherein each optical sensor assembly of the plurality of optical sensor assemblies is aligned with a respective curved reflector of the plurality of curved reflectors, and further wherein each of the optical sensor assemblies comprises: three or more photodetectors each operable to measure an illuminance of light incident on the photodetector; and a light emitter operable to project light towards the respective curved reflector aligned with the respective sensor assembly, wherein the curved reflector reflects respective portions of the projected light onto the three or more photodetectors (claim 17, lines 11-25, claim 1).
In regards to claim 15, 10274386 teaches the device of claim 14, wherein the plurality of curved reflectors comprises three curved reflectors spaced out on the surface of the first rigid structure, and further wherein the plurality of optical sensor assemblies comprises three optical sensor assemblies, wherein each of the three optical sensor assemblies is aligned with one of the three curved reflectors (claim 18).
In regards to claim 16, 10274386 teaches the device of claim 14, wherein the first rigid structure is composed of substantially nonreflective material (claim 7).
In regards to claim 17, 10274386 teaches the device of claim 14, wherein the second rigid structure is a printed circuit board (claim 8).
In regards to claim 18, 10274386 teaches the device of claim 14, wherein, for each of the plurality of optical sensor assemblies, the three or more photodetectors and the light emitter are substantially coplanar (claim 9).
In regards to claim 19, 10274386 teaches the device of claim 14, wherein at least one of the plurality of optical sensor assemblies further comprises: a fourth photodetector operable to measure a calibration illuminance indicative of a luminance of the light emitter, wherein the calibration illuminance is not affected by a position of the first rigid structure relative to the second rigid structure (claim 10).

5.	Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 and 17 of U.S. Patent No. 10274386 in view of Nagura (US 20150276518). 
In regards to claim 20, 10274386 teaches a robotic system (claims 1, 12 and 17) comprising a sensor located within the robotic system (claim 17, lines 2-3, claim 1 and 3), but does not specifically teach wherein the device is integrated into a robotic arm. Nagura teaches wherein a device with reflector (101C) is integrated into a robotic arm (fig. 8 and 10). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the device of 10274386 integrated in a robot arm similar to Nagura in order to measure applied force to be used for controlling the robot arm providing for more accurate positioning of the robot arm.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1, 2, 4, 5, 7, 8, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obermeyer et al. (US 20130265233).
Re claim 1: Obermeyer teaches a device (fig. 1, 2 and 4) comprising: a first rigid structure (1); a second rigid structure (13/3) elastically coupled to the first rigid structure (1) by a spring element (10) such that the first rigid structure (1) is moveable in six degrees of freedom relative to the second rigid structure (13/3) (see fig. 1, paragraph 264 and 265); a curved reflector (2) fixed to a surface of the first rigid structure (1) (see fig. 4, paragraph 269); three or more photodetectors (5a to 5f) each operable to measure an illuminance of light incident on the photodetector (5a to 5f) (fig. 4, paragraph 268), wherein each of the three or more photodetectors (5a to 5f) is fixed to a surface of the second rigid structure (13/3) (see fig. 1 and 4); and a light emitter (4) operable to project light toward the curved reflector (2), wherein the curved reflector (2) reflects respective portions of the projected light onto the three or more photodetectors (5a to 5f) (see fig. 4), wherein the light emitter (4) and the three or more photodetectors (5a to 5f) are fixed with respect to each other (see fig. 1), and wherein the first rigid structure (1) is movable in six degrees of freedom with respect to the light emitter (4) and the three or more photodetectors (5a to 5f) (see fig. 1, 2 and 4, paragraphs 264 and 265).
Re claim 2: Obermeyer teaches the device, comprising three or more curved reflectors (2, 2a to 2f) fixed to the surface of the first rigid structure (1) (see fig. 1, 2 and 4).
Re claim 4: Obermeyer teaches the device of claim 1, wherein the second rigid structure (13/3) is a printed circuit board (13 is a printed circuit board, fig. 1 and 4, paragraph 264).
Re claim 5: Obermeyer teaches the device, wherein the three or more photodetectors (5a to 5f) and the light emitter (4) are substantially coplanar (see fig. 1 and 4, all on PCB 13).
Re claim 7: Obermeyer teaches a robotic system comprising a sensor located within the robotic system (paragraph 2, 268, the outputs of the sensor in fig. 1 and 4, are supplied to a robot, therefore the sensor is within a robot system, where system is a set of things working together), the sensor comprising: a first rigid structure (1); a second rigid structure (13/3) elastically coupled to the first rigid structure (1) by a spring element (10) such that the first rigid structure (1) is moveable in six degrees of freedom relative to the second rigid structure (13/3) (see fig. 1, paragraph 264 and 265); a curved reflector (2) fixed to a surface of the first rigid structure (1) (see fig. 4, paragraph 269); three or more photodetectors (5a to 5f) each operable to measure an illuminance of light incident on the photodetector (5a to 5f) (fig. 4, paragraph 268), wherein each of the three or more photodetectors (5a to 5f) is fixed to a surface of the second rigid structure (13/3) (see fig. 1 and 4); and a light emitter (4) operable to project light toward the curved reflector (2), wherein the curved reflector (2) reflects respective portions of the projected light onto the three or more photodetectors (5a to 5f) (see fig. 4), wherein the light emitter (4) and the three or more photodetectors (5a to 5f) are fixed with respect to each other (see fig. 1), and wherein the first rigid structure (1) is movable in six degrees of freedom with respect to the light emitter (4) and the three or more photodetectors (5a to 5f) (see fig. 1, 2 and 4, paragraphs 264 and 265).
Re claim 8: Obermeyer teaches the device, comprising three curved reflectors (2, 2b, 2d and 2f) spaced out on the surface of the first rigid structure (1) (see fig. 1, 2 and 4).
Re claim 11: Obermeyer teaches the device, wherein the second rigid structure (13/3) is a printed circuit board (13 is a printed circuit board, fig. 1 and 4, paragraph 264).
Re claim 12: Obermeyer teaches the device, wherein the three or more photodetectors (5a to 5f) and the light emitter (4) are substantially coplanar (see fig. 1 and 4, all on PCB 13).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obermeyer et al. (US 20130265233) in view of Redford et al. (US 5818037).
Re claims 3 and 10: Obermeyer teaches the first rigid structure (1), but does not specifically teach the first rigid structure is composed of substantially nonreflective material. Redford teaches a device (fig. 2C) wherein a first structure is composed of substantially nonreflective material (207) and the first structure (207) has a reflector (col. 6, lines 15- 17, the white surface reflects) fixed to a surface (207S) of the structure (207) (fig. 20). It would have been obvious to one of ordinary skill in the art at the lime the invention was filed to use a non-reflective material for the first rigid structure of Obermeyer similar to the material used in Redford in order to ensure only light from the reflective elements/structures enters the photodetectors and not the rigid structure providing for more accurate light sensing and higher quality measurements.

10.	Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obermeyer et al. (US 20130265233) in view of Abrate et al. (US 20070181789).
Re claims 6 and 13: Obermeyer teaches wherein three or more photodetectors (5a to 5f) each operable to measure an illuminance of light incident on the photodetector (5a to 5f), the illuminance is affected by a position of the first rigid structure (1) relative to the second rigid structure (3/13) (fig. 4, paragraph 268), wherein each of the three or more photodetectors (5a to 5f) is fixed to a surface of the second rigid structure (13/3) (see fig. 1 and 4), but does not specifically teach a fourth photodetector operable to measure a calibration illuminance indicative of a luminance of the light emitter, wherein the calibration illuminance is not affected by a position of the first rigid structure relative to the second rigid structure. Abrate teaches a device (fig. 6b) comprising a fourth photodetector (one of the photodetectors 7d with a direct optical connection with light  emitter 7c) (paragraph 56) operable to measure a calibration luminance indicative of a luminance of the light emitter (paragraph 56), wherein the calibration illuminance is not affected by a position of a rigid structure (1) (paragraph 56, light is sensed directly from the light emitter). It would have been obvious to one of ordinary skill in the art at the time the invention was field to have a fourth photodetector similar to Abrate with the device of Obermeyer in order to measure the amount of light directly emitted by the light emitter to be used as a calibration point for the amount of illumination detected not affected by the movement structure providing for more accurate measurements.

11.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obermeyer et al. (US 20130265233) in view of Nagura (US 20150276518).
Re claim 9: Obermeyer teaches the robotic system, further comprising a robot (paragraph 2 and 268), wherein the robotic system is configured to control the robot using outputs from the sensor (paragraph 2 and 268), but does not specifically teach a robotic arm and controlling based on force information from the sensor. Nagura teaches a robotic system comprising a robotic arm (200) (fig. 10), wherein the robotic system is configured to control the robotic arm (200) based on force information from a sensor (101) (see fig. 10 and paragraphs 74-80). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the sensor structure of Obermeyer with the sensor of Nagura in order to efficiently detect light from a first moveable structure with respect to another moveable structure using curved reflectors providing for greater sensitivity and higher resolution for improved light position/displacement/force detection measurements. 

12.	Claim(s) 14, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obermeyer et al. (US 20130265233) in view of Kitamura et al. (US 20040232318).
Re claim 14: Obermeyer teaches a device (fig. 1, 2 and 4) comprising: a first rigid structure (1); a second rigid structure (13/3) elastically coupled to the first rigid structure (1) by a spring element (10) such that the first rigid structure (1) is movable in six degrees of freedom relative to the second rigid structure (13/3) (see fig. 1, paragraph 264 and 265); a plurality of curved reflectors (2a/2b, 2c/2d, 2e/2f) coupled to a surface of the first rigid structure (1) (see fig. 4, paragraph 269); a and a plurality of optical sensor assemblies (5a/5b, 5c/5d, 5e/5f) coupled to a surface of the second rigid structure (13/3) (see fig. 1 and 4), wherein each optical sensor assembly (5a/5b, 5c/5d, 5e/5f) of the plurality of optical sensor assemblies (5a/5b, 5c/5d, 5e/5f) is aligned with a respective curved reflector (2a/2b, 2c/2d, 2e/2f) of the plurality of curved reflectors (2a/2b, 2c/2d, 2e/2f) (see fig. 4) and a light emitter (4) operable to project light towards the plurality of curved reflector (2a/2b, 2c/2d, 2e/2f), and further wherein each of the optical sensor assemblies (5a/5b, 5c/5d, 5e/5f) comprises: two photodetectors (5a/5b, 5c/5d, 5e/5f) each operable to measure an illuminance of light incident on the photodetector (5a/5b, 5c/5d, 5e/5f), wherein the curved reflector (2a/2b, 2c/2d, 2e/2f) reflects respective portions of the projected light onto the three or more photodetectors (5a/5b, 5c/5d, 5e/5f) (see fig. 1, 2 and 4, paragraphs 264 and 265), but does not specifically teach wherein each of the optical sensor assemblies comprises: three or more photodetectors each operable to measure an illuminance of light incident on the photodetector; and a light emitter operable to project light towards the respective curved reflector aligned with the respective sensor assembly, wherein the curved reflector reflects respective portions of the projected light onto the three or more photodetectors. Kitamura teaches a plurality of optical sensor assemblies (28/26), wherein each of the optical sensor assemblies (28/26) comprises: three or more photodetectors (28a, 28b, 28c, 28d) each operable to measure an illuminance of light incident on the photodetector (28a, 28b, 28c, 28d); and a light emitter (26) operable to project light towards a respective reflector (27) aligned with the respective sensor assembly (28/26), wherein the reflector (27) reflects respective portions of the projected light onto the three or more photodetectors (28a, 28b, 28c, 28d) (fig. 4 and 5, paragraphs 42-50). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use three or more photodetectors and a light emitter for each optical assembly similar to Kitamura with the optical assemblies of Obermeyer in order to measure light from each reflector with corresponding light emitter and plurality of detectors ensuring a desired amount of light is sensed from the reflector providing for more accurate measurements of displacement. 
Re claim 15: Obermeyer as modified by Kitamura teaches the device, wherein the plurality of curved reflectors (Obermeyer, 2a/2b, 2c/2d, 2e/2f, Kitamura, 27) comprises three curved reflectors (Obermeyer, 2a/2b, 2c/2d, 2e/2f, Kitamura, 27) spaced out on the surface of the first rigid structure (Obermeyer, 1), and further wherein the plurality of optical sensor assemblies (Kitamura, 28/26, Obermeyer, 5a/5b, 5c/5d, 5e/5f) comprises three optical sensor assemblies (Kitamura, 28/26, Obermeyer, 5a/5b, 5c/5d, 5e/5f), wherein each of the three optical sensor assemblies (Kitamura, 28/26, Obermeyer, 5a/5b, 5c/5d, 5e/5f) is aligned with one of the three curved reflectors (Obermeyer, 2a/2b, 2c/2d, 2e/2f, Kitamura, 27) (Obermeyer, fig. 4, Kitamura, fig. 4 and 5).
Re claim 17: Obermeyer as modified by Kitamura teaches the device, wherein the second rigid structure (Obermeyer, 3/13) is a printed circuit board (Obermeyer, 13 is a printed circuit board, fig. 1 and 4, paragraph 264).
Re claim 18: Obermeyer as modified by Kitamura teaches the device, wherein, for each of the plurality of optical sensor assemblies (Kitamura, 28/26, Obermeyer, 5a/5b, 5c/5d, 5e/5f), the three or more photodetectors (Kitamura, 28a, 28b, 28c, 28d, Obermeyer, 5a/5b, 5c/5d, 5e/5f) and the light emitter (Kitamura, 26, Obermeyer, 4) are substantially coplanar (Kitamura, see fig. 4 and 5, Obermeyer, fig. 1 and 4).

13.	Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obermeyer et al. (US 20130265233) as modified by Kitamura et al. (US 20040232318) as applied to claim 14 above, and further in view of Redford et al. (US 5818037).
Re claim 16: Obermeyer as modified by Kitamura teaches the first rigid structure (Obermeyer, 1), but does not specifically teach the first rigid structure is composed of substantially nonreflective material. Redford teaches a device (fig. 2C) wherein a first structure is composed of substantially nonreflective material (207) and the first structure (207) has a reflector (col. 6, lines 15- 17, the white surface reflects) fixed to a surface (207S) of the structure (207) (fig. 20). It would have been obvious to one of ordinary skill in the art at the lime the invention was filed to use a non-reflective material for the first rigid structure of Obermeyer as modified by Kitamura similar to the material used in Redford in order to ensure only light from the reflective elements/structures enters the photodetectors and not the rigid structure providing for more accurate light sensing and higher quality measurements.
14.	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obermeyer et al. (US 20130265233) as modified by Kitamura et al. (US 20040232318) as applied to claim 14 above, and further in view of Abrate et al. (US 20070181789).
Re claim 19: Obermeyer as modified by Kitamura wherein the plurality of optical assemblies (Obermeyer, 5a/5b, 5c/5d, 5e/5f, Kitamura, 28/26) comprises three or more photodetectors (Kitamura, 28a, 28b, 28c, 28d) each operable to measure an illuminance of light incident on the photodetector (Kitamura, 28a, 28b, 28c, 28d, Obermeyer, 268), the illuminance is affected by a position of the first rigid structure (Obermeyer, 1) relative to the second rigid structure (Obermeyer, 3/13) (Obermeyer, fig. 4, paragraph 268), but does not specifically teach a fourth photodetector operable to measure a calibration illuminance indicative of a luminance of the light emitter, wherein the calibration illuminance is not affected by a position of the first rigid structure relative to the second rigid structure. Abrate teaches a device (fig. 6b) comprising a fourth photodetector (one of the photodetectors 7d with a direct optical connection with light  emitter 7c) (paragraph 56) operable to measure a calibration luminance indicative of a luminance of the light emitter (paragraph 56), wherein the calibration illuminance is not affected by a position of a rigid structure (1) (paragraph 56, light is sensed directly from the light emitter). It would have been obvious to one of ordinary skill in the art at the time the invention was field to have a fourth photodetector similar to Abrate with the device of Obermeyer as modified by Kitamura in order to measure the amount of light directly emitted by the light emitter to be used as a calibration point for the amount of illumination detected not affected by the movement structure providing for more accurate measurements.
15.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obermeyer et al. (US 20130265233) as modified by Kitamura et al. (US 20040232318) as applied to claim 14 above, and further in view of Nagura (US 20150276518).
Re claim 20: Obermeyer as modified by Kitamura teaches a device located within a robotic system (Obermeyer, paragraph 2, 268, the outputs of the sensor in fig. 1 and 4, are supplied to a robot, therefore the sensor is within a robot system, where system is a set of things working together), but does not specifically teach wherein the device is integrated into a robotic arm. Nagura teaches a device (101) (fig. 10, 2, 3 and 5-8) is integrated into a robotic arm (200) (see fig. 10 and paragraphs 74-80). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the device of Obermeyer as modified by Kitamura integrated in a robot arm similar to Nagura in order to measure displacements to determine an applied force to be used for controlling the robot arm providing for more accurate positioning of the robot arm.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878